DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O.H. BANKER (US 2,492,831).
Regarding claim 1, BANKER discloses a drivetrain for an aircraft comprising: an engine (not shown); a driveshaft (22) configured to receive rotational energy from the engine; and a gearbox (Figs. 4 and 5) including a multistage planetary gear system configured to receive rotational energy from the driveshaft (22), the multistage planetary gear system comprising: an integral multistage ring gear system (see Fig. 5 & 6 for details) having a flanged end (@163) and a cantilevered end (@83”), the integral multistage ring gear system forming a first stage ring gear (67”) at the cantilevered end and a second stage ring gear (69”) interposed between the flanged end and the first stage ring gear; a first stage sun gear (54), a plurality of first stage planet gears (62) rotatable about the first stage sun gear and a first 
Regarding claim 2, BANKER discloses the integral multistage ring gear system is monolithically formed from a substantially homogenous material.
Regarding claim 3, BANKER discloses the integral multistage ring gear system jointlessly connects the first stage ring gear to the second stage ring gear.
Regarding claim 4, BANKER discloses the integral multistage ring gear support further comprises a spacer ring (@ 83”) surrounding the first stage ring gear at the cantilevered end of the integral multistage ring gear support.
Regarding claim 5, BANKER discloses a sole flange (163) of the integral multistage ring gear system projects radially outwardly from the flanged end of the integral multistage ring gear system.
Regarding claim 6, BANKER discloses the integral multistage ring gear system forms a flex wall including a first stage flex (between 67” and 69”) wall and a second stage flex wall (of zero depth, between the flange and ring gear 69”).
Regarding claim 7, BANKER discloses the first stage flex wall has a different flexibility than the second stage flex wall.
Regarding claim 12, BANKER discloses the first and second stage ring gears are flexured ring gears to accommodate radial loads from the plurality of first and second stage planet gears.  [All elements formed of a material have some flex.]
claim 13, BANKER discloses the first stage sun gear (54) is coupled to the driveshaft (22), the second stage sun gear (66) is coupled to the first stage carrier (64) and the second stage carrier (71) is coupled to an output shaft (27).
Regarding claim 14, BANKER discloses the first stage ring gear further comprises a high speed ring gear and the second stage ring gear further comprises a low speed ring gear.
Regarding claim 16, BANKER discloses the first stage ring gear experiences cantilevered motion to absorb radial loads from the plurality of first stage planet gears.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by O.H. BANKER (US 2,492,831) as applied to claims 1-7, 12-14, and 16 above, and further in view of BALAYN et al. (US 6,260,793).
Regarding claim 17, BANKER discloses a drive train for an aircraft, but does not disclose a rotor assembly including a plurality of rotor blades and a mast, the second stage carrier coupled to the mast.
BALAYN teaches an aircraft having a drivetrain, a rotor assembly including a plurality of rotor blades and a mast, the second stage carrier coupled to the mast (see Fig. 4a)
BANKER with a rotor assembly including a plurality of rotor blades and a mast, the second stage carrier coupled to the mast as taught in BALAYN since BANKER discloses a helicopter, but just does not show the elements disclosed in claim 16.
Regarding claim 18, the combination of BANKER- BALAYN discloses tiltrotor aircraft comprising: a fuselage; a wing supported by the fuselage; and first and second pylon assemblies rotatably coupled to outboard ends of the wing, each pylon assembly comprising: an internal driveshaft; a proprotor assembly including a plurality of proprotor blades and a mast; and a gearbox including a multistage planetary gear system configured to receive rotational energy from the internal driveshaft, the multistage planetary gear system comprising: an integral multistage ring gear system having a flanged end and a cantilevered end, the integral multistage ring gear system forming a first stage ring gear at the cantilevered end and a second stage ring gear interposed between the flanged end and the first stage ring gear; a first stage sun gear, a plurality of first stage planet gears rotatable about the first stage sun gear and a first stage carrier coupled to the plurality of first stage planet gears, the plurality of first stage planet gears mating with the first stage ring gear; and a second stage sun gear, a plurality of second stage planet gears rotatable about the second stage sun gear and a second stage carrier coupled to the plurality of second stage planet gears, the plurality of second stage planet gears mating with the second stage ring gear, the second stage carrier coupled to the mast.
Allowable Subject Matter
Claims 8-11, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

US 3,188,884: discloses a drivetrain for an aircraft having a two stage planetary gear system, but the details of the ring gear differ from the application.
US 2015/0274287 A1: discloses a drivetrain for an aircraft having a two stage planetary gear system, but the details of the ring gear differ from the application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659